Citation Nr: 0623886	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  02-13 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected headaches.  

2.  Entitlement to an initial rating in excess of 20 percent 
for the service-connected fibromyalgia.  

3.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected irritable bowel syndrome (IBS).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from July 1988 to April 1992.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which granted service connection for mixed 
headaches with the assignment of an initial 10 percent 
rating; fibromyalgia with the assignment of an initial 20 
percent rating; and IBS with the assignment of an initial 20 
percent rating.  The veteran appealed the initial ratings 
assigned.  

The veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in June 2001, and then again 
in November 2002, after the grants of service connection.  
Then, in April 2003, the veteran testified at a subsequent 
personal hearing before the undersigned Veterans Law Judge at 
the RO.  Transcripts of his testimony have been associated 
with the claims file.  Notably, at the April 2003 hearing, 
the veteran appears to raise a claim for an increased 
(compensable) rating for the service-connected depression.  
The Board refers this matter to the RO for appropriate 
action.  

In February 2005 the Board remanded the case to the RO for 
further development and adjudicative action.  In an October 
2005 supplemental statement of the case, the RO most recently 
affirmed the determination previously entered.  The case has 
been returned to the Board for further appellate review.



FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
demonstrates that since service, the veteran's service-
connected headaches have been productive of pain and blurred 
vision, symptomatology that more nearly approximates that of 
characteristic prostrating attacks averaging one in 2 months 
over the last several months; characteristic prostrating 
attacks occurring on an average once a month over the last 
several months has never been demonstrated. 

2.  The veteran's service-connected fibromyalgia has, since 
service, been shown to more nearly approximate that of 
episodic exacerbations of multiple joint pains often 
precipitated by environmental or emotional stress or by 
overexertion, present more than 1/3 of the time; constant or 
nearly constant episodes of fibromyalgia that is refractory 
to therapy has never been demonstrated.

3.  The competent and probative evidence of record indicates 
that the veteran's service-connected IBS has, since service, 
been no more than moderate in degree, with frequent episodes 
of bowel disturbance with abdominal distress; severe IBS with 
more or less constant abdominal distress has never been 
demonstrated. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial disability 
rating in excess of 10 percent for the service-connected 
mixed chronic headaches have not been met.  38 U.S.C.A. § §  
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.20, 4.124a, Diagnostic Code 8100 (2005).

2.  The criteria for the assignment of an initial disability 
rating in excess of 20 percent for the service-connected 
fibromyalgia have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.71, Diagnostic 
Code 5025 (2005).

3.  The criteria for the assignment of an initial disability 
rating in excess of 10 percent for the service-connected IBS 
are not met.  §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.20, 4.114, Diagnostic Code 7319 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In this case, the veteran was not provided with a duty-to-
assist letter until January 2005, well after the May 2002 
unfavorable rating decision which granted service connection 
and assigned initial disability ratings for headaches, 
fibromyalgia and IBS.  The May 2002 decision is considered 
"unfavorable" because the veteran disagreed with the 
initial ratings assigned following the grants of service 
connection.  As such, the January 2005 duty-to-assist letter 
is not considered timely.  Nevertheless, the Board finds that 
the RO cured the procedural defect by providing the duty-to-
assist letter in January 2005, followed by additional 
development, and a readjudication of the claims in the form 
of a supplemental statement of the case, issued to the 
veteran in October 2005.  The veteran responded to the duty-
to-assist letter indicating that he received all medical 
treatment at VA facilities.  Although the timing of the VCAA 
notice did not comply with the requirement that the notice 
must precede the adjudication, the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim as he had the opportunity to submit additional 
argument and evidence, which he did and to address the issues 
at a hearing.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  For this reason, the appellant has not been 
prejudiced by the timing of the VCAA notice. 

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
All relevant VA records showing the state of his service-
connected disabilities for the time period at issue have been 
obtained and associated with the claims file.  Furthermore, 
the veteran has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The January 2005 notice letter specifically included the type 
of evidence needed to substantiate claims for increased 
ratings.  The RO, in the duty-to-assist letter, also informed 
the veteran about the information and evidence that VA will 
seek to provide.  The letter also informed the veteran about 
the information and evidence he was expected to provide.  The 
letter also informed the veteran that he should tell the RO 
about any additional information or evidence that he wanted 
the RO to obtain, and he was specifically requested to submit 
all evidence in his possession that pertained to his claims.  
Moreover, the rating decision and statement of the case 
explained, in detail, the reasons for the ratings assigned to 
the service-connected disabilities and why higher ratings 
were not warranted.  The Board finds that the veteran was 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103 (West 
2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish an 
initial effective date, if a higher disability rating is 
granted on appeal.  In Dingess, the Court declared that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 491.  No further VA notice is therefore required with 
respect to his increased rating claims.  In any event, any 
lack advisement as to an earlier effective date is 
meaningless, because an increased disability rating was not 
assigned and thus, there can be no effective date to assign.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  In the present appeal, the case was remanded to 
comply with the duty to notify and assist the veteran in 
obtaining necessary evidence.  Specifically, additional VA 
treatment records were obtained and the veteran was afforded 
additional VA examinations.  Furthermore, the Board notes 
that the claims file includes the transcripts of the 
veteran's personal hearings in June 2001, November 2002, and 
April 2003.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran is required in 
developing the facts pertinent to the issues on appeal in 
this case to comply with the duty to assist.  38 U.S.C.A. §§ 
5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2005).

II.  Increased Ratings

As noted above, the veteran seeks higher initial ratings for 
his service-connected disabilities.  Specifically, the 
veteran requests an initial 30 percent rating for the 
service-connected headaches; an initial 40 percent rating for 
the service-connected fibromyalgia; and an initial 30 percent 
rating for the service-connected IBS.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

In cases such as these, that arise from an initial rating 
decision which established service connection and assigned 
the initial disability evaluation, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

Headaches

At the outset, the Board notes that the veteran is not 
diagnosed with migraine headaches.  Thus, his headache 
disorder is rated analogously under the criteria for migraine 
headaches.  As stated, the veteran's service-connected 
headaches are currently rated as 10 percent disabling, by 
analogy to migraines under Diagnostic Code 8100.  A 10 
percent rating is assigned for migraines with characteristic 
prostrating attacks averaging one in 2 months over last 
several months.  The next higher rating is 30 percent.  A 30 
percent evaluation is warranted for headaches with 
prostrating attacks occurring on an average once a month over 
the last prior several months.  A maximum 50 percent rating 
is granted when the headaches are very frequent, completely 
prostrating, and prolonged, productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2005). 

The rating criteria do not define "prostrating," and the 
Court has not undertaken to define "prostrating."  Cf. 
Fenderson, supra (in which the Court quotes Diagnostic Code 
8100 verbatim but does not specifically address the matter of 
what is a prostrating attack.).  By way of reference, the 
Board notes that according to WEBSTER'S NEW WORLD DICTIONARY 
OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, 
"prostration" is defined as "utter physical exhaustion or 
helplessness."  A very similar definition is found in 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 
1994), in which "prostration" is defined as "extreme 
exhaustion or powerlessness."  

The evidence supporting the veteran's claim consists of his 
statements concerning the frequency and severity of his 
headaches and medical records, to include VA examination 
reports and outpatient treatment records, reflecting findings 
of headaches.  A November 1999 clinical neurological 
examination noted an impression of chronic headaches, with 
normal neurological examination.  The physician offered to 
start the veteran on Doxepine for the chronic headaches, but 
the veteran did not want to take a daily medication at that 
point.  Magnetic resonance imaging (MRI) scan of the brain 
was normal.  

At a VA examination in December 1999, the veteran reported 
that he had daily headaches, and some transient blurriness.  
Refractive error and early presbyopia were diagnosed, and 
were felt to be the likely cause of the headaches, or at 
least a likely contributor.  

A January 2000 neuropsychological treatment note, a September 
2001 VA examination report, and June 2001 hearing testimony, 
reflect the veteran's complaints of generalized headaches 
that lasted three hours, and which could occur as often as 
every other day.  

At his personal hearings in November 2002 and in April 2003, 
the veteran testified that his headaches occurred daily and 
could last all day, and sometimes into the night.  The 
veteran testified that he took Motrin/Ibuprofen for his 
headaches.  

The evidence against the veteran's claim includes VA 
treatment records and examination reports which reflect that, 
while the veteran's service connected headaches are 
productive some impairment, the bulk of the objective 
findings do not indicate that the veteran suffers from 
prostrating attacks.  At the November 1999 clinical 
examination, the physician offered to start the veteran on 
Doxepine for the chronic headaches, but the veteran did not 
want to take a daily medication at that point.  Magnetic 
resonance imaging (MRI) scan of the brain was normal.  

At the VA examination in December 1999, a diagnosis of 
refractive error and early presbyopia were thought to be the 
likely cause of the headaches, or at least a likely 
contributor.  

At a December 2003 clinical routine follow-up appointment, 
the veteran reported occasional headache pain that bothered 
him; but no headache pain at the examination.  

Moreover, although the veteran has described his headaches as 
occurring daily, the medical evidence of record does not 
reflect that the veteran receives regular treatment for, or 
takes prescription medication for prostrating headaches.  In 
fact, the medical evidence associated with the claims file is 
conspicuously silent as to a description of any prostrating 
attacks.  In this context, the Board finds that the veteran's 
statements to his VA examiners as to the frequency and 
severity of the headaches are not supported by the objective 
findings.  While the veteran may very well have suffered from 
frequent headaches since service, the objective medical 
findings do not suggest that the veteran has ever suffered 
from headaches that more nearly approximate those of 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  Thus, the 
frequency and severity of the veteran's service-connected 
headaches do not rise to a level that would warrant the 
assignment of a rating in excess of 10 percent at any time 
during the appeal period.  

Although the veteran reported suffering from headaches 
occurring every other day, or even daily, since service, he 
has never described them as being prostrating.  To assign a 
higher 30 percent disability rating, the totality of the 
medical and other evidence of record must more nearly 
approximate that of prostrating attacks, occurring on average 
of once a month, over the past several months.  A higher 
rating is not warranted because the evidence simply fails to 
establish the above noted criteria needed for a 30 percent 
rating.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, there appears to 
be no identifiable period of time since the effective date of 
service connection during which the service-connected 
headaches were more than 10 percent disabling.  Thus "staged 
ratings" are not appropriate in this case. 

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the 
assignment of an initial rating in excess of 10 percent for 
the veteran's service-connected headaches.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 
4.3 (2005).  

Fibromyalgia

The veteran's service-connected fibromyalgia is rated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2005).  
Under that code, fibromyalgia with widespread musculoskeletal 
pain and tender points, with or without associated fatigue, 
sleep disturbance, stiffness, paresthesias, headache, 
irritable bowel symptoms, depression, anxiety, or Raynaud's-
like symptoms that requires continuous medication for control 
warrants a 10 percent rating.  When the symptoms of 
fibromyalgia are episodic, with the exacerbations often 
precipitated by environmental or emotional stress or by 
overexertion, but are present more than one-third of the 
time, a 20 percent rating is assigned.  A 40 percent rating, 
the highest available under this code, requires evidence that 
the fibromyalgia is constant, or nearly so, and refractory to 
therapy.  Widespread pain means pain in both the left and 
right sides of the body that is both above and below the 
waist, and that affects both axial skeleton (i.e., cervical 
spine, anterior chest, thoracic spine, or low back) and the 
extremities.  38 C.F.R. § 4.71a, Diagnostic Code 5025, 
including Note.  Thus, to warrant a rating in excess of 20 
percent the evidence must show that the veteran's service-
connected fibromyalgia is constant, or nearly so, and 
refractory to therapy.  

The veteran asserts that he has constant pain in multiple 
joints, including his neck, shoulders, elbow back, legs, and 
knees.  A diagnosis of fibromyalgia is noted on a December 
1999 VA examination report.  Another VA examination report 
notes joint pains in the neck, shoulders and elbows with 
evidence of degenerative joint disease of the cervical spine.  
A January 2000 clinical note indicated that the veteran 
refused a referral to physical therapy for fibromyalgia 
treatment.  

VA examination in September 2001 noted complaints of joint 
pain.  Examination of the extremities revealed full range of 
motion, with no pain on motion at any of the joints.  There 
were no motor or sensory deficits noted.  The diagnosis was 
muscle and joint pains diagnosed as fibromyalgia.  

At his personal hearing in November 2002, the veteran 
testified that his joints and muscles were usually more stiff 
and painful at rest, or when he did not use them, such as 
during weekends or days off from work.  

Outpatient treatment records with x-rays from July 2001 and 
2002 note complaints of neck and back pain with a diagnosis 
of degenerative disc disease of the cervical spine at C5-6 
and C6-7; mild wedge compression deformity at T12 without 
retropulsion; and minimal degenerative disc changes at L3-L4 
and L4-L5.  

In January 2003, the veteran continued to complain of 
multiple joint pain.  

At a December 2003 clinical routine follow-up examination, 
the veteran complained of aching joints.  On examination, 
range of motion was full.  There was no joint redness or 
swelling.  No tender points were noted.  The impression was 
fibromyalgia, now with complaints of arthralgias; however, 
the examiner indicated that the examination was negative.  

In August 2005, the veteran was treated for acute 
exacerbation of lumbosacral strain, which he experienced 
after lifting a heavy box.  The veteran explained that he had 
experienced the same type of injury in the past.  

At examination in September 2005, the veteran reported that 
his joint pain had become progressively worse.  He took 
Ibuprofen 600 mg as needed for pain; however, he reported 
that continuous medication was not required for control.  The 
veteran reported joint pains to the neck, shoulders, elbows, 
hands, knees, feet and lower back.  The pain was constant and 
of moderate intensity that usually lasted for 8 to 9 hours 
and was followed by flare-ups.  Musculoskeletal symptoms 
included stiffness and arthralgias at the neck, low back, 
shoulders, elbow, forearm and knees.  Emotional stress was a 
precipitating or exacerbating factor.  The veteran also 
reported constant fatigue with associated snoring.  Multiple 
tender points were noted on examination; however, muscle 
strength in affected areas was normal.  

Diagnostic testing noted degenerative changes of the cervical 
and lumbar spines, as well as sacroiliac arthritis, right 
elbow arthritis and minimal arthritis of the knees.  
Shoulders were normal.  X-rays of the feet revealed calcaneal 
spurs bilaterally with dorsal angulation at the proximal 
interphalangeal joints on both sides.  

In conclusion, the examiner found that the veteran did not 
have evidence of active fibromyalgia because the "sed rate" 
and "c-reactive protein" were negative, meaning there was 
no evidence of acute or chronic inflammation.  There was 
evidence of other medical conditions that could cause the 
veteran's symptoms that the veteran attributed to 
fibromyalgia such as the arthritis already mentioned, 
bursitis in the shoulders, and tendonitis in the left elbow.  
In addition, the examiner noted evidence of chronic arsenic 
intoxication that was manifested with numbness to the arms 
and hands that could be worsened by evidence of carpal tunnel 
syndrome.  In addition, the examiner noted that the veteran's 
positive distracting tender points on examination made the 
tender point examination not reliable.  In addition, the 
examiner noted that the veteran had classic signs for 
obstructive sleep apnea that most likely was the cause of his 
fatigue.

In other words, the examiner explained that the veteran's 
joint pains were caused by specific separate non service-
connected disabilities affecting each joint.  38 C.F.R. 
§ 4.14 (2005) (the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation...is to be avoided).  The veteran 
had a diagnosis of arthritis of the cervical and lumbar 
spines, as well as sacroiliac arthritis, right elbow 
arthritis and minimal arthritis of the knees.  The veteran 
had bursitis in his shoulders and calcaneal spurs at both 
feet.  Thus, the examiner concluded that the service-
connected fibromyalgia, if any, was not active and was not 
the source of the current joint pain as described above.  

Furthermore, there is no evidence that the service-connected 
fibromyalgia, if any, is refractory to therapy.  In fact, the 
veteran has testified that his pain and stiffness are worse 
when he is inactive, and that when he is physically active, 
the pain and stiffness decreases temporarily.  As the medical 
evidence of record reveals that the veteran's service-
connected fibromyalgia is not the source of his pain and 
functional limitation, and because the veteran has not 
demonstrated that his fibromyalgia or polyarthralgia of 
multiple joints is refractory to therapy, the next higher 
rating of 40 percent under Diagnostic Code 5025, 
fibromyalgia, is not warranted.

The Board has considered entitlement to additional 
compensation based on DeLuca, but finds that it is not 
warranted.  The Court held in DeLuca v. Brown, 8 Vet. App. 
202 (1995), that the question of whether pain and functional 
loss are additionally disabling must be considered only when 
the schedular evaluation is based on limitation of motion.  
See 38 C.F.R. 4.40, 4.45, and 4.59.  The holding in DeLuca 
does not apply to the instant case, as Diagnostic Code 5025 
does not address limitation of motion.  The Board 
additionally observes that the schedular rating criteria for 
fibromyalgia include all of the functional limitations 
resulting from an exacerbation of symptoms.  All of the 
functional limitations have been considered in the assigned 
20 percent rating.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, there appears to 
be no identifiable period of time since the effective date of 
service connection during which the service-connected 
fibromyalgia was more than 20 percent disabling.  Thus 
"staged ratings" are not appropriate in this case. 

Under the circumstances in the instant case, the Board finds 
that the preponderance of the evidence is against the claim; 
the benefit-of-the doubt doctrine is inapplicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IBS

The veteran's service-connected IBS is rated pursuant to 
38 C.F.R. § 4.114, Diagnostic Code 7319 for irritable colon 
syndrome.  Under Diagnostic Code 7319 a 10 percent rating is 
warranted for moderate irritable colon syndrome with frequent 
episodes of bowel disturbance with abdominal distress.  38 
C.F.R. § 4.114, Diagnostic Code 7319 (2005).  A higher 
rating, of 30 percent, is not warranted under Diagnostic Code 
7319 unless there is severe irritable colon syndrome with 
diarrhea or alternating diarrhea and constipation with more 
or less constant abdominal distress.  Id.  The words 
"moderate" and "severe" as used in the various diagnostic 
codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(2005).  It should also be noted that use of terminology such 
as "moderate" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).  

A review of the medical evidence of record reveals that a 
March 2000 upper gastrointestinal series (upper GI) was 
normal.  

VA examination in September 2001 notes complaints of some 
intermittent abdominal pain, localized in the left mid and 
lower quadrants of the abdomen.  The pain was sometimes 
associated with loose stools.  The examiner noted that the 
veteran's weight had not fluctuated more than a couple of 
pounds within the past year.  Abdominal examination was 
benign without masses, tenderness or organomegaly.   The 
diagnosis was probable IBS.

At his personal hearing in November 2002, the veteran 
testified that his stomach pain and burning occurred daily, 
and that he had to force himself to eat.  The veteran 
reported diarrhea for which he took Pepto Bismol for relief.  
The veteran testified that the Pepto Bismol worked sometimes, 
and not at other times.  

At his personal hearing in April 2003, the veteran testified 
that he had diarrhea or loose stools most of the time.  He 
continued to take Pepto Bismol for relief.  

At a September 2005 VA examination, the veteran continued to 
complain of progressively worse symptoms; however, he used no 
medical treatment, except some over the counter laxatives 
when constipated.  The veteran reported daily nausea and 
weekly vomiting.  The veteran reported weekly, episodic 
diarrhea and constipation every 3 to 4 days.  The veteran 
also reported pain.  There was no history of sepsis, or 
ostomy present.  There were no episodes of abdominal colic, 
nausea or vomiting, or abdominal distension consistent with 
partial bowel obstruction.  There were no signs of 
significant weight loss or malnutrition, anemia, or abdominal 
mass.  The veteran reported abdominal tenderness most to the 
lower abdomen.  Liver on palpation was normal.  

Double contrast barium enema was normal.  The diagnosis was 
mild IBS.  Effect on daily activities was mild to moderate.  

In sum, the Board finds that the veteran's subjective 
complaints are somewhat inconsistent with the objective 
medical evidence of record.  The veteran complains of 
constant abdominal distress with nearly constant diarrhea, 
daily nausea and weekly vomiting.  This is inconsistent with 
the objective findings that the veteran's IBS is mild with 
mild to moderate functional limitation.  Thus, the Board 
finds that the veteran's disability does not meet the 
criteria for a 30 percent rating because the weight of the 
evidence shows that his symptoms are not severe.  He 
complained of loose stools daily, but there is no indication 
that the diarrhea is severe.  The veteran does complain of 
constant abdominal distress; however he does not seek regular 
treatment for the disorder and the record does not reflect 
that he takes over-the-counter antacids frequently.  The 
veteran has not required any, let alone frequent periods of 
hospitalization for IBS and, despite causing him to miss some 
days of work, there has not been "marked" interference in 
employment.  

The Board has examined other diagnostic codes pertinent to 
the colon.  There is no evidence of adhesions of the 
peritoneum and therefore Diagnostic Code 7301 is not for 
application.  38 C.F.R. § 4.114, Diagnostic Code 7301 (2005).  
Diagnostic Codes 7328 and 7329 apply for resection of the 
small and large colon respectively and there is no evidence 
that the veteran has had a resection of the colon, therefore 
Diagnostic Codes 7328 and 7329 do not apply.  38 C.F.R. § 
4.114, Diagnostic Codes 7328, 7329 (2005).

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson, would be in order.  The 
Board finds that the 10 percent evaluation properly reflects 
the highest level of the veteran's IBS since the grant of 
service connection.

As the preponderance of the evidence is against the claim for 
an increased initial evaluation, the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected headaches is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for the service-connected fibromyalgia is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for irritable bowel syndrome (IBS) is denied.


____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


